Appeal by defendant from two orders in an action on contract. Order denying defendant leave to discover, inspect and take a photograph of contract reversed on the facts, without costs, and motion granted, without costs. The discovery and inspection is to proceed at a time and place to be stated in the order to be entered hereon, wMeh will be settled on notice. Order striking out defenses, in so far as appealed from, modified on the law by striking out the first decretal paragraph thereof *845and substituting therefor the following: “ Ordered that the motion be and the same hereby is granted to the extent that the fifth defense in the paragraph secondly numbered ‘ 14 ’ of the answer is struck out.” As so modified, the order is affirmed, without costs. The defendant’s showing warranted, and indeed required, the discovery and inspection of the written contract. As matter of law only the fifth defense was struck out properly. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur. Settle order on notice.